Citation Nr: 1114451	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had verified service in the Special Philippine Scouts from July 1946 to February 1949.  He died in October 2000.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. An application to reopen a claim of service connection for the cause of the Veteran's death was denied in December 2005.  The decision was not appealed.

2. Evidence presented since the prior decision does not raise a reasonable possibility of substantiating the claim of service connection of the cause of the Veteran's death.


CONCLUSION OF LAW

1. The December 2005 RO decision denying a claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. New and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Substantially compliant notice was sent in September 2008 and February 2009, and the claim was readjudicated in a March 2009 statement of the case and May 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  The Board acknowledges that the notice letters did not provide the appellant notice of the specific reason for the previous denials.  This notice was provided in the November 2008 rating decision and March 2009 statement of the case, and the claim was readjudicated in the May 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the application to reopen, and as such, that she had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Board finds that the purpose of the notice was not frustrated. 

Additionally, VA has verified the Veteran's service, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the Veteran's service treatment records are not available.  The record indicates that the appellant was notified of their absence, however, and although this notice predated the current appeal, the record indicates that the appellant was aware of the records' absence and the need to submit all relevant records in her possession.  See, e.g., June2009 statement.  

Thus, the Board finds VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence

An application to reopen claim of service connection for the cause of the Veteran's death was denied in a December 2005 decision.  The decision was not appealed; it is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The claims of service connection for the cause of the Veteran's death were previously denied because the evidence did not suggest that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  The Veteran was not service-connected for any disability at the time of his death.  Evidence considered at the time of the prior decisions included the death certificate which indicated that the immediate cause of death was cardiopulmonary arrest secondary to severe sepsis secondary to community acquired pneumonia.  The death certificate also indicated that a significant condition contributing to death was acute renal failure on top of chronic renal failure secondary to hypertensive nephrosclerosis.  The evidence also included the marriage contract between the Veteran and the appellant, service records establishing the Veteran's dates of service, VA treatment records dating from 1967 forward, and a July 2005 certification indicating that the Veteran was treated at the Armed Forces of the Philippines Medical Center for wound missile gunshot wound of the right foot in June 1951.  

In conjunction with the application to reopen, the appellant and long-time friends of the Veteran's have submitted statements in which they report that when the Veteran came home in 1951, he was very thin and complained of chest pains and back pains with coughing, which he self-treated with herbal medicines until October 2000, when his condition worsened.  See December 2008 and April 2009 statements.  Although this evidence is "new," in that it is previously unseen, it is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  The Board acknowledges that the appellant and the Veteran's long-time friends are competent to report these histories.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, in this case, the evidence documents that the Veteran separated from active service in 1949.  As such, the histories, while competent, are not probative evidence that a cause of the Veteran's death was incurred in his recognized service.  In this case, the new evidence does not provide any probative information as to how the Veteran's cause of death is related to the Veteran's recognized service.  Thus, the Board finds that new and material evidence has not been submitted, and the request to reopen is denied.


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


